DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 09/20/2019.
Claims 1-20 are pending.
Drawings
The drawings received on 09/20/2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10, 11, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al., (US 20180199359 A1, herein after Cao) in view of Na et al., (US 20200204238 A1, and herein after Na).
Claims 1, 10 and 19,
	Cao discloses allocating, by a network node, an uplink non-orthogonal reference signal sequence to each of a plurality of user equipments within a cooperation area (assigning, by the BS, a plurality of non-orthogonal RS sequences to a second set of UEs, ¶ [0443]. assigning, by the BS, a pool of random RS sequences to a third set of UEs, ¶ [0444] Fig. 2c, ¶ [0100] coverage area 281 having plurality of mobile devices. The base station grants the uplink resources, and then the UE sends the uplink transmission using the granted uplink resources, ¶ [0005, 0120]);
receiving, from at least one user equipment of the plurality of user equipments, the uplink non-orthogonal reference signal allocated to the at least one user equipment (a UE of the third set of UEs randomly selects a RS sequence from the pool of random RS sequences, ¶ [0446]. The UE may transmit the initial transmission of the first batch data using the assigned UL transmission resources, ¶ [0149], Fig. 3K step 304 interpreted as the BS receiving data using the selected RS sequence resources).

Na discloses determining channel state information for the at least one user equipment based on the received uplink non-orthogonal reference signal (The base station device 10 determines the number of channel state information as two or more when the non-orthogonal multiple access is applied, ¶ [0055]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cao by using the features, as taught by Na in order to improve wireless efficiency and cell capacitance, abstract.
Claim 10 encompass limitations that are similar to limitations of claim 1, except “at least one processor; and at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor”. Cao discloses the network equipment includes a processor and a computer readable storage medium storing programming instructions for execution by the processor, ¶ [0036].  Thus, it is rejected with the same rationale applied against claim 1 above.
Claim 19 encompass limitations that are similar to limitations of claim 10.  Thus, it is rejected with the same rationale applied against claim 10 above.

Claims 2, 11 and 20,
	Cao discloses allocating an uplink orthogonal reference signal sequence to each of the plurality of user equipments, (a maximum of five UEs may be supported with an orthogonal sequence (OS), ¶ [0365] multiple UEs may be assigned to the same grant free resource and the UEs that access the same grant free resource region may be assigned distinct orthogonal RSs, ¶ [0364]. uplink resources that may be granted by the base station is a set of time-frequency locations in an uplink orthogonal frequency-division multiple access (OFDMA) frame, ¶ [0005]).
Cao does not disclose wherein the determining of the channel state information for the at least one user equipment is further based on the received uplink non-orthogonal reference signal.  
Na discloses wherein the determining of the channel state information for the at least one user equipment is further based on the received uplink non-orthogonal reference signal (The base station device 10 determines the number of channel state information as two or more when the non-orthogonal multiple access is applied, ¶ [0055]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cao by using the features, as taught by Na in order to improve wireless efficiency and cell capacitance, abstract.
Claim 11 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 10 above.
Claim 20 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 10 above.
Claims 9 and 18,
(a UE of the third set of UEs randomly selects a RS sequence from the pool of random RS sequences, ¶ [0446]. The UE may transmit the initial transmission of the first batch data using the assigned UL transmission resources, ¶ [0149], Fig. 3K step 304 interpreted as the BS receiving data using the selected RS sequence resources. the UEs in the group can be associated with same or different beams in multi-beam system, ¶ [0124]). 
Cao does not disclose wherein the determining of the channel state information comprises reconstructing the channel state information for each the at least one user equipment from the one or more receive beams.
Na discloses wherein the determining of the channel state information comprises reconstructing the channel state information for each the at least one user equipment from the one or more receive beams (The base station device 10 determines the number of channel state information as two or more when the non-orthogonal multiple access is applied, ¶ [0055]. each of the two or more channel state information may be generated in relation to at least one wireless channel of a plurality of wireless channels in the cell, ¶ [0014]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cao by using the features, as taught by Na in order to improve wireless efficiency and cell capacitance, abstract.

Claim 18 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.

Claims 3, 5, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Na and further in view of Zhang et al., (US 20110141982 A1).
Claims 3 and 12,
Cao discloses wherein the allocating of the uplink non-orthogonal reference signal sequence to each of the plurality of user equipments comprises: allocating a first uplink non-orthogonal reference signal sequence to a first user equipment of the user equipments and a second non-orthogonal reference signal sequence to a second user equipment of the user equipments, (A number of first UEs registered may be assigned to different resources such that no two UEs can access the same grant free resources at the same time, ¶ [0363]. Each group of UEs may be assigned different resources 402-408 for each time interval within a frame, ¶ [0313]).
Cao and Na do not disclose wherein a length of the first uplink non-orthogonal reference signal sequence is different than a length of the second uplink non-orthogonal reference signal sequence.  
Zhang discloses wherein a length of the first uplink non-orthogonal reference signal sequence is different than a length of the second uplink non-orthogonal reference signal sequence (multiple UEs may be assigned different RS sequences of length L ¶ [0043]. Since FDM is used to multiplex different UEs, the RS sequences used by the UEs do not need to be orthogonal to one another, ¶ [0051]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cao and Na by using 
Claim 12 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.
Claims 5 and 14,
	Cao discloses wherein the first user equipment is located closer to the network node than the second user equipment (a typical network may include multiple BS each covering transmissions from a varying multitude of mobile devices (interpreted as different distance of mobile devices in the coverage) in its geographic coverage area, ¶ [0104]).
Claim 14 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Na, Zhang and  Lee (US 20190058558 A1).
Claims 4 and 13,
	Cao, Na and Zhang do not disclose wherein the length of the first uplink non-orthogonal reference signal sequence is different than a length of the second uplink non-orthogonal reference signal sequence due to at least one of:  Page 26 of 31truncating the first uplink non-orthogonal reference signal sequence and/or the second uplink non-orthogonal reference signal sequence; and subsampling the first uplink non-orthogonal reference signal sequence and/or the second uplink non-orthogonal reference signal sequence. 
Lee discloses at least one of:  Page 26 of 31truncating the first uplink non-orthogonal reference signal sequence and/or the second uplink non-orthogonal reference signal sequence (these limitations are considered optional; therefore, not give a patentable weight); and subsampling the first uplink non-orthogonal reference signal sequence and/or the second uplink non-orthogonal reference signal sequence (length of 512 samples as ¼ of 2048 samples of an OFDM symbol according to allocation and arrangement of a reference signal sequence, ¶ [0151]. A sequence pattern 1620 of a reference signal which consists of 512 samples is repetitively transmitted 60 times within the special subframe 1600, ¶ [0124]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cao, Na, Zhang by using the features, as taught by Lee in order to efficiently improve 5G communication system, ¶ [0003].

Claim 13 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.

Claims 6, 7, 8, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Na and further in view of Shilov et al., (US 20170273042 A1, herein after Shilov).
Claims 6 and 15,
	Cao discloses sequence elements of each respective uplink non-orthogonal reference signal sequence (more pilot sequences can be generated using different roots of Zadoff-Chu sequences. Pilot sequences generated this way may be non-orthogonal to each other, ¶ [0118]).
Cao and Na do not disclose allocating sequence elements to resource elements so as to minimize inter-code crosstalk.  
(Claim 8, he PD2DSS is transmitted in channel resources that include a group of resource elements (REs), the first PD2DSS ZC sequence is mapped, according to a predetermined mapping, to at least a portion of the REs for the FT of the first PD2DSS sequence, and the second PD2DSS ZC sequence is mapped, according to the predetermined mapping, to the REs for the FT of the second PD2DSS sequence).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cao and Na by using the features, as taught by Shilov in order to efficiently reduce ZC sequence length to a desired sequence length, ¶ [0067].
Claim 15 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.

Claims 7 and 16,
	Cao discloses wherein allocating the sequence elements of each respective uplink non-orthogonal reference signal sequence (assigning, by the BS, a plurality of non-orthogonal RS sequences to a second set of UEs, ¶ [0443]. assigning, by the BS, a pool of random RS sequences to a third set of UEs, ¶ [0444] The base station grants the uplink resources, and then the UE sends the uplink transmission using the granted uplink resources, ¶ [0005, 0120]) is based at least on positions of the sequence elements within the respective uplink non-orthogonal reference signal sequences (in FIGS. 5A to 5D are equal, in other embodiments, time-frequency resources assigned to each group of UEs may not be equal to each other. time location index 0 to 4 may corresponds to subframes 0 to 3. ¶ [0329]).  

Claims 8 and 17,
Cao discloses at least one of: allocating the uplink non-orthogonal reference signal sequences (assigning, by the BS, a plurality of non-orthogonal RS sequences to a second set of UEs, ¶ [0443]. assigning, by the BS, a pool of random RS sequences to a third set of UEs, ¶ [0444] The base station grants the uplink resources, and then the UE sends the uplink transmission using the granted uplink resources, ¶ [0005, 0120]) based on the sequence identifiers and user identifiers of the plurality of user equipment (The base station is aware of the identity of the UE sending the uplink transmission using the granted uplink resources, ¶ [0006]. RS sequence identifies at least one of an initial transmission ¶ [0423, 0424]); and transmitting respective  control channel messages to the plurality of user equipments, wherein each of the respective control channel messages is indicative of a length of the uplink non-orthogonal reference signal sequence for the corresponding user equipment (These limitations are considered optional; therefore, not given patentable weight).
Claim 17 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190386863 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.